UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alexander Road, Building Two, Suite Princeton, New Jersey (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were 35,618,044 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on November 14, 2016. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of September 30, 2016 and December 31, 2015 (unaudited)1 1 Condensed Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2016 and 2015 (unaudited) 2 Condensed Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2016 (unaudited) 3 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item6. Exhibits 17 Signatures 18 Part I Financial Information Item 1 Financial Statements Mikros Systems Corporation Condensed Balance Sheets (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ 1,310,173 $ 2,858,655 Receivables on government contracts 654,980 431,012 Prepaid expenses and other current assets 326,797 59,205 Total current assets 2,291,950 3,348,872 Property and equipment Equipment 95,693 95,693 Furniture & fixtures 16,394 16,394 Less: accumulated depreciation ) ) Property and equipment, net 29,747 41,830 Intangible assets 128,916 127,383 Less: accumulated amortization ) ) Intangible assets, net 101,257 115,571 Deferred tax assets 201,608 214,548 Total assets $ 2,624,562 $ 3,720,821 Liabilities and shareholders' equity Current liabilities: Accrued payroll and payroll taxes $ 312,069 $ 574,019 Accounts payable and accrued expenses 198,171 377,928 Accrued warranty expense 256,298 359,654 Deferred revenue 18,750 24,000 Total current liabilities 785,288 1,335,601 Long-term liabilities 140,606 117,436 Total liabilities 925,894 1,453,037 Redeemable series C preferred stock, par value $.01 per share, authorized 150,000 shares, issued and outstanding, 0 and 5,000 shares, respectively - 80,450 Shareholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding, 44,345 and 1,102,433 shares, respectively 443 11,024 Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding, 0 and 255,000 shares, respectively - 2,550 Preferred stock, series D, par value $.01 per share, 690,000 shares authorized issued and outstanding, 46,092 and 690,000 shares respectively 461 6,900 Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 35,183,125 and 32,025,753 shares, respectively 351,831 320,258 Capital in excess of par value 9,993,632 11,631,732 Accumulated deficit ) ) Total shareholders' equity 1,698,668 2,187,334 Total liabilities and shareholders' equity $ 2,624,562 $ 3,720,821 See Notes to Unaudited Condensed Financial Statements 1 Mikros Systems Corporation Condensed Statements of Operations and Comprehensive Income (unaudited) Three Months Ended, Nine Months Ended, September 30, September 30, September 30, September 30, Contract Revenues $ 1,180,491 $ 1,240,393 $ 3,146,792 $ 5,450,815 Cost of sales 446,810 529,303 1,120,664 2,868,377 Gross margin 733,681 711,090 2,026,128 2,582,438 Expenses: Engineering 421,296 309,769 1,058,058 1,058,705 General and administrative 261,528 328,734 894,430 951,331 Total expenses 682,824 638,503 1,952,488 2,010,036 Income from operations 50,857 72,587 73,640 572,402 Other income: Interest 1,005 149 3,710 336 Net income before income taxes 51,862 72,736 77,350 572,738 Income tax expense 31,136 36,000 46,791 274,500 Net income 20,726 36,736 30,559 298,238 Discount upon exchange of Preferred Stock, net of related fees 3,275 - 1,106,872 - Net income available to common shareholders $ 24,001 $ 36,736 $ 1,137,431 $ 298,238 Income per common share - basic $ - $ - $ 0.04 $ 0.01 Basic weighted average number of shares outstanding 32,419,016 31,947,753 32,048,486 32,064,778 Income per common share - diluted $ - $ - $ 0.03 $ 0.01 Diluted weighted average number of shares outstanding 32,864,713 35,548,552 34,450,220 35,665,577 See Notes to Unaudited Condensed Financial Statements 2 Mikros Systems Corporation Statements of Shareholders' Equity (unaudited) Preferred Stock Series B $0.01 Par Value Convertible Preferred Stock $0.01 Par Value Preferred Stock Series D $0.01 Par Value Common Stock $0.01 Par Value Capital in Excess Accumulated Number of shares Par Value Number of shares Par Value Number of shares Par Value Number of shares Par Value of Par Value Deficit Total Balance at December 31, 2015 1,102,433 $ 11,024 255,000 $ 2,550 690,000 $ 6,900 32,025,753 $ 320,258 $ 11,631,732 $ ) $ 2,187,334 Extinguishment of Preferred Stock in exchange for cash and Common Stock ) 4,827,539 48,275 ) 1,106,872 ) Purchase of Common Stock ) Common shares issued to employees and directors 407,000 4,070 ) - Stock compensation - 1,864 - 1,864 Exercise of non-restricted stock awards - 7,000 70 280 - 350 Net income - 30,559 30,559 Balance at September 30, 2016 44,345 $ 443 - $ - 46,092 $ 461 35,183,125 $ 351,831 $ 9,993,632 $ ) $ 1,698,668 3 Mikros Systems Corporation Condensed Statements of Cash Flows (unaudited) None months ended September 30, September 30, Cash flows from operating activities Net income $ 30,559 $ 298,238 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 27,930 10,482 Deferred tax expense 12,940 62,000 Share-based compensation expense 1,864 2,043 Changes in assets and liabilities: (Increase) decrease in receivables on government contracts ) 553,847 (Increase) decrease in prepaid expenses and other current assets ) 9,590 Decrease in accrued payroll and payroll taxes ) ) Decrease in accounts payable and accrued expenses ) ) (Decrease) increase in accrued warranty expense ) 105,910 (Decrease) increase in deferred revenue ) 36,000 Increase (Decrease) in long-term liabilities 23,170 ) Net cash (used in) provided by operating activities ) 485,964 Cash flows from investing activities: Payments related to intangible assets ) - Purchase of property and equipment - ) Net cash used in investing activities: ) ) Cash flows from financing activities: Payments to preferred shareholders in conjunction with a recapitalization ) - Payments to acquire and retire Common Stock ) - Professional fees paid in conjunction with recapitalization ) - Exercise of stock options 350 350 Net cash used in financing activities: ) 350 Net decrease in cash and cash equivalents ) 483,621 Cash and cash equivalents, beginning of period 2,858,655 1,161,634 Cash and cash equivalents, end of period $ 1,310,173 $ 1,645,255 Supplement cash flow information: Cash paid during the period for income taxes $ 69,500 $ 215,183 Noncash investing and financing activities: Issuance of common stock in exchange for preferred stock $ 525,830 Recognition of an extinguishment liability in exchange for preferred stock $ 33,941 Estimated consideration to be paid in connection with purchase of intangible asset $ 126,000 See Notes to Unaudited Condensed Financial Statements 4 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of September 30, 2016, and the results of its operations for the three and nine months ended September 30, 2016 and 2015 and changes in stockholders’ equity and cash flows for the nine months ended September 30, 2016 and 2015. Note 2 – Recent Accounting Pronouncements There have been no developments to recently issued accounting standards, including the expected dates of adoption and estimated effects on the Company’s condensed financial statements, from those disclosed in the Company’s 2015 Annual Report on Form 10-K. Note 3 – Significant Accounting Policies Revenue Recognition The Company is engaged in research and development contracts with the federal government to develop certain technology to be utilized by the U.S. Department of Defense (“DoD”). The contracts are cost plus fixed fee contracts and revenue is recognized on the basis of such measurement of partial performance as will reflect reasonably assured realization or delivery of completed articles. Fees earned under the Company’s contracts may also be accrued as they are billable, under the terms of the agreements, unless such accrual is not reasonably related to the proportionate performance of the total work or services to be performed by the Company from inception to completion. Under the terms of certain contracts, fixed fees are not recognized until the receipt of full payment has become unconditional, that is, when the product has been delivered and accepted by the federal government. Backlog represents the estimated amount of future revenues to be recognized under negotiated contracts as work is performed. The Company’s backlog includes future Adaptive Diagnostic Electronic Portable Testset (“ADEPT”) units to be developed and delivered to the federal government. The Company recognizes revenue as it relates to the license of software when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collection is probable. The sale and/or license of software products and technology is deemed to have occurred when a customer either has taken possession of or has access to take immediate possession of the software or technology. Software license agreements include post-contract customer support ("PCS"). For the Company’s software and software-related multiple element arrangements, where customers purchase both software related products and software related services, the Company uses vendor-specific objective evidence (“VSOE”) of fair value for software and software-related services to separate the elements and account for them separately. VSOE exists when a company can support what the fair value of its software and/or software-related services is based on evidence of the prices charged when the same elements are sold separately. VSOE of fair value is required, generally, in order to separate the accounting for various elements in a software and related services arrangement. The Company has established VSOE of fair value for the majority of the PCS, professional services, and training. Given the limited number of sales related to this software, and the fact that the Company does not sell the PCS element separately, there is no VSOE currently available to bifurcate the PCS element from the contract. In accordance with Accounting Standards Codification Topic 985-605-25-10a, the fees earned from sale of licenses to which the only undelivered element is the PCS, are recognized ratably over the life of the contract. Revenues from the sale of software licenses for the three and nine months ended September 30, 2016 and 2015 were $10,695 and $12,000 and $72,196 and $12,000, respectively. At September 30, 2016 and December 31, 2015, deferred revenues amounted to $18,750 and $24,000, respectively. 5 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Unbilled revenue reflects work performed, but not billed at the time, per contractual requirements. As of September 30, 2016 and December 31, 2015, the Company had unbilled revenues of $118,156 and $60,857, respectively which are recorded within receivables on government contracts in the Company’s balance sheet. Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability. As of September 30, 2016 and December 31, 2015, there were $0 and $125,157, respectively, of advanced billings. Warranty Expense The Company provides a limited warranty, as defined by the related warranty agreements, for its production units. The Company’s warranties require the Company to repair or replace defective products during such warranty period. The Company estimates the costs that may be incurred under its warranty and records a liability in the amount of such costs at the time product revenue is recognized. Factors that affect the Company’s warranty liability include the number of units sold, expected and anticipated rates of warranty claims, and cost per claim. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amount as necessary. During the three months ended September 30, 2016 and 2015, the Company recognized warranty (benefit) expense of $(65,500) and $106,800, respectively, and for the nine months ended September 30, 2016 and 2015, the Company recognized warranty expense (benefit) of $(86,301) and $113,400, respectively. Since the inception of the ADEPT Indefinite-Delivery, Indefinite-Quantity (“
